Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 02/22/2021
Claims 1-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, claim(s) 1-17  are directed to a method; claim (s) 8-14 are directed to an apparatus;   claim (s) 15-21   are directed to a non transitory computer medium.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis is as follows: 
Claim 1, as exemplary, recites determining a set target number of promotions to remain available in an inventory of promotions in a geographic area, wherein the determination of the set target number of promotions to remain available in the inventory of promotions in the geographic area comprises: determining an expected demand for promotions based on a size of the geographic area or a population of the geographic area; determining a target revenue over a predefined period of time for the geographic area; utilizing an analytical model to intelligently generate a proposed promotion portfolio of available promotions by: performing an iterative process in which a determination is made as to whether the proposed promotion portfolio that is generated projects a predicted revenue that at least meets the target revenue over the predefined period of time for the geographic area, wherein the iterative process comprises: identifying each of a plurality of categories of promotions for inclusion in the portfolio of available promotions; for each of the plurality of categories of promotions, analyzing historical performance data to: calculate an average promotion value (APV) for each of the plurality of categories; and access a predefined set of weighting values for the plurality of categories, wherein the weighting values for each of plurality of categories of the proposed promotion portfolio sums to 100%; determine a proposed promotion portfolio return value in accordance with the weighing values for each of the plurality of categories and the APV of each of the plurality of categories; in an instance in which the determined proposed promotion portfolio value fails to meet the target revenue over the predefined period of time for the geographic area, repeating the iterative process and altering the weighting values; and 48 LEGAL02/40425303v1in an instance in which the determined proposed promotion portfolio value at least meets the target revenue over the predefined period of time for the geographic area, ending iterative process; and generating the inventory of promotions in accordance with the proposed promotion portfolio.
These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to commercial interactions of advertising/marketing activities advertising/marketing or sales activities or behaviors; business relations, as well as Mathematical concepts. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because recites the following additional elements: “analytical model, process” is recited at a high-level of generality (i.e., as generic devices performing generic computer functions of storing and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
As per Applicant’s specification Fig. 8 illustrates a general computer system 800, programmable to be a specific computer system 800, which can represent any server, computer or component, such as consumer 1 (124), consumer N (126), merchant 1 (118), merchant M (120), and promotion offering system 102 (paragraph 183 ). The computer system 800 can include a processor 801, such as a central processing unit (CPU) and/or a graphics processing unit (GPU). The processor 801 may include one or more general processors (paragraph 186).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of “analytical model, process” amounts to no more than mere instructions to apply the exception using generic computer components.  For the same reason these elements are not sufficient to provide an inventive concept.  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible. Same analysis is applied here to independent claims 8 and 15.

The dependent claims 2-7, 9-14, 16-21 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more. the claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims 1, 8  and 15. 

Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Relllas, US Pat No: 10282766 B2, teaches Distribution of products.
Vassilvitskii et al, US Pub No: 2011/0015999 A1, teaches system and method for utilizing a lattice storage structure in an advertisement serving system.
Wang et al, US Pub No: 2010/0042496 A1, teaches advertising inventory management system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [M- R 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682